DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 claims “the method according to claim 9, wherein..” the limitations of claim 9 are not drawn towards a method but are drawn towards the structure of the display system.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
For the purposes of examination claim 16 will be interpreted as being dependent upon claim 15. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-12, 15 and 16 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Matsushita (US 2016/0320617).
Regarding Claims 1 and 15, Matsushita teaches a display system (Figure 2; HUD Apparatus 1B) of a vehicle for displaying a virtual image (see Paragraph [0027]; wherein it is disclosed that a display image as a virtual image is formed at a position in front of the windshield 51 in a traveling direction (that is, backward in a visual-recognition direction)), comprising: 
a projection device (Figure 2; Display Device 11) which is configured to emit display light in order to generate an image (see Paragraph [0028]; wherein it is disclosed that the display device 11 is, for example, a liquid crystal projector, and projects, toward the reflective member 21 on the instrument panel 61, display light containing a display image for being visually recognized by the driver); 
a reflecting device (Figure 2; Reflective Member 21), which is configured for a first reflection of display light of the projection device (Figure 2; Display Device 11) arranged above the reflecting device (Figure 2; Reflective Member 21) by way of the reflecting device (Figure 2; Reflective Member 21) attached in or on an instrument panel (Figure 2; Instrument Panel 61) of the vehicle (see Figure 2 and Paragraph [0029]; wherein the reflective member 21 is provided substantially over the entire instrument panel 61), wherein the display light of the projection device (Figure 2; Display Device 11) incident on the reflecting device (Figure 2; Reflective Member 21)  is substantially retroreflected (see Paragraph [0040]; wherein it is disclosed that the reflective member 21 that is provided on the instrument panel 61, has retroreflectivity, and reflects the display light projected from the display device 11); and 
a windshield (Figure 2; Windshield 51) of the vehicle (see Figure 2), which windshield (Figure 2; Windshield 51) is configured for a second reflection of at least part of the display light (see Figure 2; Paragraph [0027]; wherein it is disclosed that display light projected from the display device 11 is subjected to retroreflection on the reflective member 21 disposed on the instrument panel 61 so as to be guided to the windshield 51, and the driver U visually recognizes the display light reflected from the windshield 51), which was reflected by the reflecting device (see Figure 2; Paragraph [0027]; wherein it is disclosed that display light projected from the display device 11 is subjected to retroreflection on the reflective member 21 disposed on the instrument panel 61 so as to be guided to the windshield 51, and the driver U visually recognizes the display light reflected from the windshield 51), to eyes of an observer (Figure 2; Driver U) in the vehicle in order to allow the observer (Figure 2; Driver U) to see, behind the windshield (Figure 2; Windshield 51), the virtual image of the image generated by the projection device (see Figure 2; Paragraph [0027]; wherein it is disclosed that display light projected from the display device 11 is subjected to retroreflection on the reflective member 21 disposed on the instrument panel 61 so as to be guided to the windshield 51, and the driver U visually recognizes the display light reflected from the windshield 51 such that a display image as a virtual image is formed at a position in front of the windshield 51 in a traveling direction (that is, backward in a visual-recognition direction).
Regarding Claim 7, Matsushita teaches the limitations of claim 1 as detailed above.
Matsushita further teaches a partial beam of the display light reflected by the reflecting device (Figure 2; Reflective Member 21) has, up to an angle of no more than 20 degrees, with respect to a partial beam of the display light of the projection device (Figure 2; Display Device 11) incident on the reflecting device (see Figure 2; Reflective Member 21; Paragraph [0029]; wherein it is disclosed that due to the retroreflective nature of reflective member 21 incident light is reflected back in the same direction as the direction in which the incident light comes, thereby inherently having an angle of no more than 20 degrees), an intensity which allows the observer (Figure 2; Driver U) to see, behind the windshield (Figure 2; Windshield 51), the virtual image of the image generated by the projection device (see Paragraph [0027]; wherein it is disclosed that display light projected from the display device 11 is subjected to retroreflection on the reflective member 21 disposed on the instrument panel 61 so as to be guided to the windshield 51, and the driver U visually recognizes the display light reflected from the windshield 51).
Regarding Claim 8, Matsushita teaches the limitations of claim 1 as detailed above.
Matsushita further teaches a partial beam of the display light reflected by the reflecting device (Figure 2; Reflective Member 21) has, up to an angle of no more than 15 degrees, with respect to a partial beam of the display light of the projection device (Figure 2; Display Device 11) incident on the reflecting device (see Figure 2; Reflective Member 21; Paragraph [0029]; wherein it is disclosed that due to the retroreflective nature of reflective member 21 incident light is reflected back in the same direction as the direction in which the incident light comes, thereby inherently having an angle of no more than 15 degrees), an intensity which allows the observer (Figure 2; Driver U) to see, behind the windshield (Figure 2; Windshield 51), the virtual image of the image generated by the projection device (see Paragraph [0027]; wherein it is disclosed that display light projected from the display device 11 is subjected to retroreflection on the reflective member 21 disposed on the instrument panel 61 so as to be guided to the windshield 51, and the driver U visually recognizes the display light reflected from the windshield 51).
Regarding Claim 9, Matsushita teaches the limitations of claim 1 as detailed above.
Matsushita further teaches a partial beam of the display light reflected by the reflecting device (Figure 2; Reflective Member 21) has, up to an angle of no more than 10 degrees, with respect to a partial beam of the display light of the projection device (Figure 2; Display Device 11) incident on the reflecting device (see Figure 2; Reflective Member 21; Paragraph [0029]; wherein it is disclosed that due to the retroreflective nature of reflective member 21 incident light is reflected back in the same direction as the direction in which the incident light comes, thereby inherently having an angle of no more than 10 degrees), an intensity which allows the observer (Figure 2; Driver U) to see, behind the windshield (Figure 2; Windshield 51), the virtual image of the image generated by the projection device (see Paragraph [0027]; wherein it is disclosed that display light projected from the display device 11 is subjected to retroreflection on the reflective member 21 disposed on the instrument panel 61 so as to be guided to the windshield 51, and the driver U visually recognizes the display light reflected from the windshield 51).
	Regarding Claim 10, Matsushita teaches the limitations of claim 1 as detailed above.
Matsushita further teaches the projection device (Figure 2; Display Device 11) arranged above the reflecting device (Figure 2; Reflective Member 21) is arranged in an interior of the vehicle and substantially level with the eyes of the observer (see Figure 2 and Paragraph [0035]; wherein it is disclosed that the display device 11 is provided, for example, on a headrest of a driver seat).
Regarding Claim 11, Matsushita teaches the limitations of claim 1 as detailed above.
Matsushita further teaches the projection device (Figure 2; Display Device 11) is arranged on or in either a headrest or an upper part of a seat of the vehicle (see Figure 2 and Paragraph [0035]; wherein it is disclosed that the display device 11 is provided, for example, on a headrest of a driver seat).
Regarding Claim 12, Matsushita teaches the limitations of claim 1 as detailed above.
Matsushita further teaches the reflecting device (Figure 2; Reflective Member 21) is formed from a substantially retroreflective film (see Paragraph [0029]; wherein it is disclosed that the reflective member 21 is, for example, a film having retroreflectivity).
Regarding Claim 16, Matsushita teaches the limitations of claim 15 as detailed above.
Matsushita further teaches the display light of the projection device (Figure 2; Display Device 11) incident on the reflecting device (Figure 2; Reflective Member 21) is substantially retroreflected (see Paragraph [0027]) such that the virtual image is visible to the observer (Figure 2; Driver U) when the projection device (Figure 2; Display Device 11) is arranged outside of a visual field of the observer (Figure 2; Driver U) in an interior of the vehicle (see Figure 2 and Paragraphs [0027]; wherein it is disclosed that a driver U visually recognizes the display light reflected from the windshield 51 as a virtual image formed at a position in front of the windshield 51 in a traveling direction (that is, backward in a visual-recognition direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 2016/0320617) in view of Shi (US 2019/0204596).
Regarding Claim 6, Matsushita teaches the limitations of claim 1 as detailed above.
Matsushita discloses the projection device (Figure 2; Display Device 11) is arranged above the reflective device (see Figure 2; wherein the display device 11 is arranged above reflective member 21).
Matsushita does not expressly disclose that the projection device is arranged on the vehicle outside of an interior of the vehicle for the observer and beyond the windshield of the vehicle.
Shi discloses a display system (Figure 2; Primary Projection Module 10) of a vehicle (see Figure 2), comprising a projection device (Figure 2; Projector 11) which is configured to emit display light in order to generate an image (see Figure 2 and Paragraph [0050]); wherein the projection device (Figure 2; Projector 11) is arranged on the vehicle outside (Figure 2; Engine Hood 30) of an interior of the vehicle for the observer and beyond the windshield of the vehicle (see Figure 2; wherein the projector 11 of primary projector module 10 is mounted under the engine hood 30 of the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection device of Matsushita by arranging said projection device on the vehicle outside of an interior of the vehicle for the observer and beyond the windshield of the vehicle, as taught by Shi, wherein upon combination the projection device arranged above the reflecting device would be arranged on the vehicle outside of an interior of the vehicle for the observer and beyond the windshield of the vehicle, because doing so would ensure the internal passenger space of the vehicle by preventing the internal passenger space of the vehicle from being occupied by the optical system (see Shi Paragraph [0036]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 2016/0320617) in view of Brentnall et al (US 2010/0014053; hereinafter referred to as Brentnall).
Regarding Claim 13, Matsushita teaches the limitations of claim 12 as detailed above.
Matsushita does not expressly disclose that the film is a high gain retroreflective film.
Brentnall discloses a display system (Figure 1) which comprises a reflective device (Figure 1; Retroreflective Screen 170) which is formed from a substantially retroreflective film (see Paragraph [0034]), wherein
the film is a high gain retroreflective film (see Paragraph [0034]; wherein it is disclosed that retroreflective screen 170 includes a surface that provides gain up to about 1600.times. to 3000.times. or more such as may be provided with surface 172 formed of retroreflective screen material distributed from 3M, Inc. as 3M Scotchlite.TM. 7610 retroreflective screen material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the retroreflective film of Matsushita such that it is a high gain retroreflective film, as taught by Brentnall, because doing so would allow for the production of a high quality projection image to a viewer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 2016/0320617) in view of Banyay et al (US 2017/0059872; hereinafter referred to as Banyay).
Regarding Claim 14, Matsushita teaches the limitations of claim 1 as detailed above.
Matsushita does not expressly disclose a camera arranged in or on the instrument panel of the vehicle and/or on the windshield of the vehicle is aligned with the observer or the windshield such that a position of the eyes of the observer are determinable by the camera during operation of the camera; and a closed-loop control unit configured to interact with the camera and the projection device such that when there is a change in the position of the eyes of the observer the image generated by the projection device is altered in terms of its position relative to the eyes of the observer by a horizontal and/or vertical rotation of the projection device or of an actuator in the projection device in order to allow the observer to see, behind the windshield, the virtual image of the image generated by the projection device when the eye position has changed.
Banyay discloses a display system (Figure 1) comprising a projection device (Figure 1; Projector 4) which is configured to emit display light in order to generate an image (see Paragraph [0016]); a reflecting device (Figure 1; Beamsplitter 5); and a windshield (Figure 1; Windshield 1) of a vehicle (see Figure 1); and
a camera (Figure 1; Camera 6) arranged in or on the instrument panel of the vehicle (see Figure 1 and Paragraph [0013]) and/or on the windshield (Figure 1; Windshield 1) of the vehicle is aligned with the observer or the windshield (Figure 1; Windshield 1) such that a position of the eyes of the observer are determinable by the camera (Figure 1; Camera 6) during operation of the camera (see Paragraph [0019]; wherein it is disclosed that the driver's eyes are observed using the camera 6 which receives an image of the driver's head 2 reflected in the combiner 3, wherein the position of the driver's eyes is ascertained on the basis of the image of the driver's head 2 as viewed by the camera 6); and a closed-loop control unit (Figure 1; Computer Processor 8) configured to interact with the camera (Figure 1; Camera 6) and the projection device (Figure 1; Projector 4) such that when there is a change in the position of the eyes of the observer the image generated by the projection device (Figure 1; Projector 4) is altered in terms of its position relative to the eyes of the observer by a horizontal and/or vertical rotation of the projection device (Figure 1; Projector 4) or of an actuator in the projection device (Figure 1; Projector 4) in order to allow the observer to see, behind the windshield (Figure 1; Windshield 1), the virtual image of the image generated by the projection device (Figure 1; Projector 4) when the eye position has changed (see Paragraphs [0018] and [0019]; wherein it is disclosed that computer processor 8 serves as an image evaluation device and carries out simple eye tracking such that the driver's eyes are observed using the camera 6 which receives an image of the driver's head 2 reflected in the combiner 3, wherein the position of the driver's eyes is ascertained on the basis of the image of the driver's head 2 as viewed by the camera 6, and wherein the direction of a light bundle reflected toward the driver's head from the combiner 3, within which the information displayed by the head-up display is visible to the driver, is automatically adjusted to match the eye position thus ascertained, by way of the combiner 3 being automatically swiveled, on the basis of the ascertained eye position, in such a way that the light beam aligns with the ascertained eye position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the display system of Matsushita to include a camera arranged in or on the instrument panel of the vehicle and/or on the windshield of the vehicle is aligned with the observer or the windshield such that a position of the eyes of the observer are determinable by the camera during operation of the camera; and a closed-loop control unit configured to interact with the camera and the projection device such that when there is a change in the position of the eyes of the observer the image generated by the projection device is altered in terms of its position relative to the eyes of the observer by a horizontal and/or vertical rotation of the projection device or of an actuator in the projection device in order to allow the observer to see, behind the windshield, the virtual image of the image generated by the projection device when the eye position has changed, as taught by Banyay, because doing so would allow for automatic height adjustment to provide an optimal driving experience to drivers of all heights.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 2, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the projection device is arranged relative to a substantially plane reflecting surface of the reflective device such that the display light of the projection device incident on the reflecting surface is incident on the reflecting surface in a manner substantially parallel to a normal vector of the reflecting surface. 
These limitations in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten. 
Dependent claims 3-5 would likewise be allowable by virtue of their dependency upon claim 2. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882